Citation Nr: 1424667	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Sioux Falls, South Dakota Regional Office (RO) of the United States Department of Veterans Affairs (VA).

A Travel Board hearing was held in June 2013, with the Veteran and the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing testimony is associated with the record.  See Virtual VA.  

The evidence associated with the record also includes that found in the Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of his December 2011 increased rating claim, in which the Veteran is seeking a rating in excess of 20 percent for his service-connected Type II diabetes mellitus, he indicated that all his medical records were at the Ft. Meade VA location (VA Black Hills Health Care System).  

At his June 2013 hearing before the undersigned, the Veteran testified that he was currently taking Glipizide for his diabetes.  He added that his blood sugar level elevated significantly when he discontinued use.  He also testified that some activities were restricted, including doing lawn work and using the hot tub.  He was noted to follow a special diet.  The Veteran added that he was trying to avoid using insulin to treat his diabetes disorder.  The Veteran also informed the undersigned that he received his diabetes treatment at the Fort Meade VA.  

The medical record (both paper claims file and Virtual VA) show treatment provided for the Veteran for his diabetes at the cited Fort Meade location; the most current record on file is dated in November 2011 (see Virtual VA).  While the Veteran was provided a VA diabetes mellitus examination in January 2012, a rating in excess of 20 percent would not be warranted based on the clinical findings reported therein.  However, as the Veteran has informed VA on two occasions after November 2011 (the date of the most recent outpatient treatment record), that he was continuing to receive such outpatient treatment, to satisfy the duty to assist an effort to obtain any VA medical records pertaining to treatment afforded the Veteran from the Fort Meade VA medical facility dated from November 2011 should be undertaken.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records, if obtained, should be associated with the claims file. 38 U.S.C. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file VA treatment records from the VA Fort Meade (VA Black Hills Health Care System) dating from November 2011 to the present.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.





2.  The RO/AMC should then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development (such as affording the Veteran a VA examination) indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



